Reasons for Allowance

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-12 are allowed.

Sohn (US 8,686,815) is believed to be the closest related prior art.  The reference teaches a trip mechanism for a circuit breaker with a microswitch which acts as a position sensor to indicate the ON/OFF position of the breaker device. The reference teaches a linkage between the breaker and the position sensor.   However, the reference does not teach a bar that is able to rotate, integrally with the rotary part, between a first position and a second position, the bar extending through a slot formed in the main wall; a position sensor having a movable contact designed to be pushed into a retracted position by the bar when the bar is in the first position and into a released position when the bar is in the second position; a stabilizing device having a base integral with the armature and a resilient strip fastened to the base the strip extending along the slot and being designed to exert a retaining force on the bar when it is in the first position.  

	Ahn (US 7,985,936), Whitaker (US 7.868262), Bogdon (US 7,064,635), and Seymour (US 5,823,323) all teach position sensors for determining the state of a circuit breaker.  Each reference teaches a mechanism to link the position sensor to the trip mechanism like Applicant’s invention.  However, none of the references teach a bar that is able to rotate, integrally with the rotary part, between a first position and a second position, the bar extending through a slot formed in the main wall; a position sensor having a movable contact designed to be pushed into a retracted position by the bar when the bar is in the first position and into a released position when the bar is in the second position; a stabilizing device having a base integral with the 

The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable because the prior art of record does not teach or fairly suggest a measuring device for detecting the state of an electrical switching unit comprising all the features as recited in the claims and in combination with a bar that is able to rotate, integrally with the rotary part, between a first position and a second position, the bar extending through a slot formed in the main wall; a position sensor having a movable contact designed to be pushed into a retracted position by the bar when the bar is in the first position and into a released position when the bar is in the second position; a stabilizing device having a base integral with the armature and a resilient strip fastened to the base the strip extending along the slot and being designed to exert a retaining force on the bar when it is in the first position.

Claims 2-12 are allowable as they depend from claim 1, which is also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT BAUER whose telephone number is (571)272-5986.  The examiner can normally be reached on M-F 12pm - 8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Scott Bauer/Primary Examiner, Art Unit 2839